DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-4, 6-9, 13-19, 27-28, 33 and 36-37 are pending wherein claims 1-4, 6-9 and 13-19 are under examination; claims 27-28 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to a non-elected method of heat treating nickel alloy requiring chromium and niobium and claims 33 and 36-37 are withdrawn from further consideration pursuant 37 CFR 1.142(b) as being drawn to non-elected nickel base alloys comprising chromium, aluminum, titanium, tantalum and molybdenum. Applicant’s election of claims 1-4, 6-9 and 13-19 was made without traverse in the Response filed on September 26, 2022. 

Claim Objections
Claims 4, 6-9 and 13-19 are objected to under 37 CFR 1.75(c) as being in improper form because these claims depend from multiple dependent claim 3. See MPEP § 608.01(n).  Accordingly, claims 4, 6-9 and 13-19 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claims 1-3, percentages of elements are set forth in these claims. However, the unit of the percentage is not specified (atomic percent, volume percent, or weight percent). Therefore, the claims have been considered indefinite. 
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitations “at least 0.1% Ta, or at least 0.2% Ta, or at least 1.0% Ta”, and the claim also recites “0.1 to 4.0% Ta” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2011/0064569). 
In regard to claim 1, Yamada et al. (‘569) discloses nickel base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0018-0034]). 
Element
Instant Claim
(weight percent)
Yamada et al. (‘569)
(weight percent)
Overlap
Cr
19 – 22.5 
15 – 25 
19 – 22.5 
Al
0.1 – 1 
0.1 – 0.4 
0.1 – 0.4 
Ti
1 – 2 
0.1 – 2.5 
1 – 2 
Nb + Ta
4 – 7 
0.5 – 10 
4 – 7 
Fe
2 – 4 
0.01 – 10 
2 – 4 
C
0 – 0.06
0.05 – 0.2 
0.05 – 0.06 
Mn
0 – 0.35 
0.01 – 1 
0.01 – 0.35 
Mo + W
7 – 14.5 
8 – 50 
8 – 14.5 
Si
0 – 0.20 
0.01 – 1 
0.01 – 0.20 
V
0 – 0.05 
-
0
P
0 – 0.15 
-
0
S
0 – 0.01 
-
0
B
0 – 0.01 
0.001 – 0.02 
0.001 – 0.01 
Ni
Balance
Balance
Balance


	The Examiner notes that the amounts of chromium, aluminum, titanium, niobium, tantalum, iron, carbon, manganese, molybdenum, tungsten, silicon, vanadium, phosphorus, sulfur and boron disclosed by Yamada et al. (‘569) overlap the amounts of the instant invention, which establishes prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of chromium, aluminum, titanium, niobium, tantalum, iron, carbon, manganese, molybdenum, tungsten, silicon, vanadium, phosphorus, sulfur and boron from the amounts disclosed by Yamada et al. (‘569) because Yamada et al. (‘569) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “wherein the balance of the alloy comprises Ni and no more than1% of all other elements” in claim 2, Yamada et al. (‘569) discloses 5 to 20 weight percent cobalt [0051]. Yamada et al. (‘569) discloses that mechanical strength would decrease below 5 weight percent [0051]. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to lessen cobalt below 5 weight percent or omit cobalt in scenarios where a high mechanical strength would not be required or desired. MPEP 2144.04(II)(A). 
	In regard to claim 3, Yamada et al. (‘569) discloses 0.5 to 5 of niobium plus tantalum/2 which provides for a range of 0.5 to 10 weight percent of niobium plus tantalum, which would be within the range of the instant invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/               Primary Examiner, Art Unit 1759